DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 05/12/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 and 04/18/2022 have been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on April 18, 2022 and entered with the RCE of 05/12/2022 from which Claims 1-6, 8-16, and 18-24 are pending, where Claim 20 is withdrawn, and Claims 7 and 17 are cancelled.  Claims 1-3, 6, and 8 are amended.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 05/12/2022 and 04/18/2022.    
Claim Rejections - 35 USC § 112
Claims 1-6, 8-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-6, 8-16, and 18-24, both Claims 1 and 11 recite “. . . the scratch-resistant film consisting of Si3N4, SiNx, or combinations thereof, SiNx is a non-stoichiometric composition with x from 0 to 1, the scratch-resistant film disposed over the optical film, and the outer surface of the scratch-resistant film comprises a surface roughness (Rq) of less than 1.0 nm.”  This recitation is unclear, confusing and indefinite in accordance with MPEP §2111 indicating that the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith.”).   Therefore the “consisting of ” for the scratch-resistant film excludes that which is not specified in the claim but the term “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.). 
Claims 2-3, 8, 12-13 all recite “the outer surface of the scratch-resistant film comprises” for a scratch -resistant film consisting of Si3N4 . . .”  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).    
Further for Claim 8 the recitation “. . . on the primary surface of the substrate. . .”  This phrase in indefinite in lacking antecedent basis given that Claim 1 recites “a glass, glass-ceramic, or ceramic substrate”.  Therefore is “the substrate” just one of the glass, glass-ceramic, or ceramic substrate.  
Claim Rejections - 35 USC § 103
Claims 1-6, 8-16, 18-19, 21 are rejected under 35 U.S.C. 103 as obvious over U.S. 2014/0334006, Adib et al (hereinafter “Adib”) in view of U.S. 5,399,387, Law et al. (hereinafter “Law”) evidenced by and further in view of WO2015-125498, Horie et al. evidenced by U.S. 2016/0363698, Fan et al (hereinafter “Fan”) and alternatively further in view of U.S. 2014/0376094, Bellman et al (hereinafter “Bellman”), which is also and further in view of Bellman for Claims 22-24.      
For WO2015-125498 cited by Applicant in the IDS of 1/18/2021 the English machine translation complete with Table 1 was retrieved by the Examiner from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/detail.jsf, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Horie”.  
Regarding Claims 1-6, 8-10, 11-16, 18-19, 21, Adib discloses in the entire document, particularly in the abstract, Fig. 5 and at ¶s 0042-0043, 0052, 0060, 0082, 0098-0104 articles that exhibit scratch-resistance and improved optical properties, where the articles include a substrate, like glass, and an optical film disposed on the substrate.  The optical film includes an optical modifying layer 130 disposed on major surface 112 of the substrate 110, a scratch-resistant layer 140 disposed on the optical modifying layer 130 and an optional capping layer 150, like a low friction material of fluorosilane, disposed on the scratch resistant layer 140 {i.e. reading on article with a glass substrate with primary surface over which is an optical layer and a scratch resistant layer of pending claims 1 and 11}.  The capping layer can also have one or more sub-layers such as two or more layers for an anti-reflection function.  The optional capping layer 150, like fluorosilane has a thickness of about 0 to about 100nm {overlapping with 20 to 200 nm of pending Claim 21}, disposed on the scratch resistant layer 140.  
From ¶s 0010 0042, 0082-0090 and 0095 the optical film has an optical modifying layer 130 that is a gradient refractive index layer with a refractive index that increases from the first surface to the second surface along the thickness for the optical modifying layer, or that includes a plurality of layers of different refractive indices where a first surface has a first refractive index and the second surface has a refractive index that is greater than the first refractive index.  For example, where a low refractive index is desired, oxides may be utilized instead of nitrides.  Where high refractive index is desired, nitrides may be utilized, for example Si3N4, AlOxNy, and SiOxNy have high refractive indices, for example, in the range from about 1.7 to about 2.1.  Exemplary materials suitable for use in the optical modifying layer 130 include: SiO2, Al2O3, GeO2, SiO, AlOxNy, AlN, Si3N4, SiOxNy, SiuAlvOxNy, Ta2O5, Nb2O5, TiO2, ZrO2, TiN, MgO, MgF2, BaF2,CaF2, SnO2, HfO2, Y2O3, MoO3, DyF3, YbF3, YF3, CeF3.  {reading on pending Claim 1 for Si3N4 with metal oxides of Si or SiO2}.  Given that Si3N4 is a nitride for the purpose of higher refractive index for Adib and the gradient layer for refractive index there would be at least one period of alternating high index and adjacent thereto a lower index which has a higher index than the next adjacent layer or another location in the gradient layer on the primary surface  {reading on pending Claim 8}.  For the overlapping thickness of the capping layer as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
From ¶ 0098 the scratch-resistant layer 140 may include an inorganic carbide, nitride, oxide, diamond-like material, or combination of these.  Examples of suitable materials for the scratch-resistant layer 140 include metal oxides, metal nitrides, metal oxynitrides, metal carbides, metal oxycarbides, and/or combinations thereof combination thereof.  Exemplary metals include B, Al, Si, Ti, V, Cr, Y, Zr, Nb, Mo, Sn, Hf, Ta and W.  Specific examples of materials that may be utilized in the scratch-resistant layer 140 may include Al2O3, AlN, Si3N4, AlOxNy, SiOxNy, SiuAlvOxNy {reading on pending Claims 1 and 11 for Si3N4}.  From ¶s 0100 and 0104 the thickness of the scratch-resistant layer 140 may be in the range from about 1 nm to about 100 nm.  The scratch-resistant layer 140 may be in the range from about 100 nm to about 500 nm, while still providing some resistance to scratch, abrasion, or damage events (including drop events of the article onto hard surfaces such as asphalt, cement, or sandpaper). {reading on the thickness of pending Claims 9-10 and 18-19}  The scratch-resistant layer 140 exhibits an average hardness in the range from about 5 GPa to about 30 GPa, such as from about 12 GPa to about 25 GPa. as measured on a major surface of the scratch-resistant layer, by indenting that surface with a Berkovitch indenter to form an indent having an indentation depth of at least about 100 nm (measured from the major surface of the scratch-resistant layer).  Given that the scratch resistant layer would be the hardest layer for resistance to scratches the layer would constitute the major contributor to hardness for the article employing the optical film and the scratch resistant film to have an average hardness greater than 10 GPa or more reading on pending Claim 1 average hardness of 10 GPa or more}.  
However Adib does not expressly disclose the surface roughness of the outer surface of the scratch-resistant film or layer.  
Law is directed as is Adib to silicon nitride layers on glass as disclosed in the abstract and at Col. 1, lines 8-12; Col. 3 lines 30-35; Col. 4, lines 35-42, and Col. 6, lines 22-36 to silicon nitride thin films deposited on glass substrates by chemical vapor deposition for achieving high quality silicon nitride thin films deposited by plasma CVD onto large area glass substrates at high deposition rates.  Subsequently deposited different thin films can also be deposited in separate chemical vapor deposition chambers which are part of a single vacuum system. silicon nitride thin deposited on glass.  The high quality silicon nitride thin films are CVD deposited by adjusting the spacing between the gas inlet manifold and substrate, maintaining the temperature at about 300-350ºC., and a pressure of at least 0.8 Torr.  From Col. 3 lines 30-35 the silicon nitride film has a surface root mean squared roughness of 1.6 nm or less for a 4000 angstrom thick film {i.e. reading on an outer surface of scratch-resistant film with a surface roughness (Rq) of less than 1 nm for pending Claims 1 an 11 and less than 0.7 and 0.5 nm for pending Claims 2-3, 8 and 12-13, respectively}.  From the lines at Col. 4 at a rate of deposition of 930 angstroms/min, a layer of about 500 angstroms thick was deposited in about 32 seconds. This layer had a refractive index of 1.91, a compressive stress of -4.9 x 109 dynes/cm2, and a root mean squared surface roughness of 1.1 nm.  From the lines at Col.6 the CVD system allows continuous operation for CVD process which can be carried out using other CVD chambers, adjusting the gas flow rates, pressure and temperature so as to obtain high quality films at practical deposition rates for other than the embodiments and examples described.  Horie evidences at ¶s 0002, 0009, 0013, 0015-0038, table 1 and claims 1-10 that for a base or hard coat layer on a substrate of an optical member that is under an antifouling film of a fluorine-based compound having an alkoxysilane, the surface roughness (Ra) of the base film (12) is between 0.25 and 0.76 nm, inclusive {reading on less than 1.0 nm for pending claim 11} Table 1 discloses for examples 1, 3-4 the base film has a roughness (Ra) of 0.31, 0.36 and 0.25 nm.  For the above overlapping ranges like Rq values as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G or D to have from Adib an article with a substrate, like glass, an optical film, and scratch-resistant film or layer as from inorganic nitride, such as Si3N4, deposited on a substrate and also having a capping layer which is a fluorosilane low friction material, where from Law the layer of Si3N4 of Adib has a surface root mean square roughness of 1.6 nm or less from the known Si3N4 CVD deposition process of Law.  Motivation for this combination under rationale G is to have a high quality Si3N4 for large glass substrates with high deposition rates as for the article of Claims 1-6, 8-16, 18-19, and 21.  Under rationale D the base of glass substrate with an Si3N4 film or layer is improved by the known technique of Law applicable to applying Si3N4 films or layers to glass substrates which would be recognized by one of ordinary skill in the art to yield the predicable result of deposition of an Si3N4 film or layer at high deposition rates for thin films of Adib as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known glass substrate that was ready for improvement of high deposition rates of Si3N4 and the results would have been predictable to one of ordinary skill in the art.  Furthermore the combination of Law with Adib has a reasonable expectation of success to one skilled in the art because both Law and Adib are depositing Si3N4 over glass substrate. 
However even though Adib discloses a fluorosilane low friction capping layer, Adib does not expressly disclose such layer is easy to clean or the abrasion resistance of Claims 4-5 and 14-15.  
Horie discloses in the abstract and drawing and at ¶s 0002, 0009, 0013, 0015-0038, table 1 and claims 1-10, an optical member and a touchscreen, said optical member having an antifouling film (13), that exhibits improved resistance to wear and excellent long term antifouling performance.  A base film (12), or hard coat layer from ¶ 0009, is formed on top of a substrate (11), and an antifouling film (13) is formed on the surface of said base film (12).  The surface roughness (Ra) of the base film (12) is between 0.25 and 0.76 nm, inclusive.  Table 1 discloses for examples 1, 3-4 the base film has a roughness (Ra) of 0.31, 0.36 and 0.25 nm all less than 0.7 and 0.5nm 
The antifouling film (13) is over base film (12) of Fig. 1, which is over laminated film (14) which is on base material like glass (10).  The laminated film from ¶s 0023-0026 is an antireflection film {reading on optical film of pending Claims 1 and 11} with alternating low refractive index layer and high refractive index layer, where the film thickness of each film in the laminated film is in the range of 10 to 200 nm.    
	From ¶s 0033-0038 the antifouling film 13 is formed for the purpose of preventing fingerprint adhesion on the surfaces of the laminated film 14 and the base film12, improving slipperiness, improving dirt wiping property {reading on easy- to-clean coating of the pending claims}, preventing water discoloration, and the like.  The antifouling film 13 is made of, for example, a molecule having an alkoxysilane, preferably a fluorine-based compound having an alkoxysilane.  As the fluorine-based compound, for example, a perfluoroalkyl ether compound is used that is represented by the following formula 1:   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where a=1-2 and Rf is a perfluoroalkyl ether group, X is an organic group containing a hydrolyzable group-containing silane having a plurality of hydrolyzable groups, and Y is an organic group connecting the Rf group and the X group is an organic group containing a hydrolyzable group-containing silyl group having a plurality of hydrolyzable groups, preferably 2 to 18, more preferably 2 to 9.  The Y is a divalent organic group and is a linking group of a Rf group and an X group.  Preferably, unsubstituted or substituted carbon may contain one or more structures selected from the group consisting of diorganosylylene groups such as amide bonds, ether bonds, ester bonds, vinyl bonds and dimethylsilylene groups. {preventing fingerprint adhesion as anti-fouling reading on easy to clean coating of fluorinated material for pending Claims 1 and 11 and with ether bonds reading on perfluoropolyether silane for pending Claims 6 and 16}.  
Table 1 and ¶ 0048-0054 shows an abrasion resistance test was performed on the optical members with antifouling film of Examples 1 to 5 and Comparative Examples with Steel wool # 0000 (diameter: approx. 0.012 mm, manufactured by Nippon Steel Wool Co., Ltd.) placed on the surface of the antifouling film13 of the optical member with an antifouling film and moved back and forth with a load of 1 kg / cm applied.  A scratch test was performed.  The reciprocating movement was performed under the conditions of a moving speed of 60 reciprocations / min and a moving distance of 15 mm.  From Table for Examples 1 and 3-4 with the Ra of 0.31, 0.36, and 0.25 the water contact angle for up to 9,000 reciprocating movements with steel wool on the antifouling coated glass was greater than 100 degrees {reading on pending Claims 4-5 and 14-15}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Here in Adib the glass substrate has an optical film and a scratch-resistant film and a fluorosilane capping layer for the purpose of a low friction material.  Fan evidences at ¶ 0018 that an low friction, hydrophobic surface is an easy to clean surface.  Horie has fluorine-based compound having an alkoxysilane coating, fluorosilane coating, for the purpose of an anti-fouling coating preventing fingerprint adherence as easy to clean.  Given this similarity of purpose the fluorine-based compound having an alkoxysilane anti-fouling coating of Horie can be combined with or substituted for the fluorosilane capping coating of Adib as also over an scratch-resistant layer over an optical film over a substrate.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Adib as modified an article with a substrate, like glass, an optical film, and scratch-resistant film or layer as from inorganic nitride, such as Si3N4, with a surface root mean square roughness of 1.6 nm or less deposited on a substrate and also having a capping layer which is a fluorosilane low friction material, as afore-described, where from Horie the fluorine-based compound having an alkoxysilane anti-fouling coating is substituted for or combined with the fluorosilane layer of Adib as having a similar purpose motivation to prevent fingerprint adhesion as for the article of pending Claims 1-6, 8-10, 11-16,18-19, and 21.  Furthermore the combination of Horie with Adib as modified to one skilled in the art has a reasonable expectation of success because both Adib and Horie are articles with optical layers, and fluorosilane easy to clean coatings and an intermediate layer of metal oxide like SiO2 which Adib can have Si3N4.   
To any extent that Horie in view of Adib does not expressly disclose the underlayer or hard coat 12 having Si3N4, Bellman is cited and Bellman is cited for pending Claims 22-24.  
Bellman is directed as is Horie as disclosed in Bellman in the abstract and ¶s 0007-0008, 0010-0012, 0111, 0052, 0113, 0118, a multilayered optical film article that exhibits scratch-resistance and improved optical properties with new cover substrates, which are scratch resistant over a wide range of different types of scratches, abrasion resistant, and have good optical performance.  Such article exhibits a transmittance color and/or reflectance such that the transmittance color coordinates and/or the reflectance color coordinates (measured at the coated surface) have color shift of about 2 or less or a color shift of about 0.5 or less, when viewed at an incident illumination angle in the range from about 0 to about 60º from normal incidence under an illuminant. Exemplary illuminants include International Commission on Illumination ("CIE") F2 or CIE F10.  In one or more embodiments, the articles include a substrate, and an optical film disposed on the substrate.  The optical film includes a scratch-resistant layer and an optical interference layer.  The optical interference layer may include one or more sub-layers that exhibit different refractive indices.  In one example, the optical interference layer includes a first low refractive index sub-layer like SiO2 and a second a second high refractive index sub-layer like Si3N4 {reading on pending Claim 22}.  In some instances, the optical interference layer may include a third sub-layer as a medium refractive index.  The optical interference layer can be disposed between the scratch-resistant layer and the substrate, and be a third sub-layer with a medium refractive index “RI” that is between the plurality of sub-layer sets and the scratch-resistant layer 140 given that difference in the refractive index of the scratch-resistant materials and the substrate can contribute to undesirable optical interference effects.  The scratch-resistant layer 140 of one or more embodiments may include an inorganic carbide, nitride, oxide, diamond-like material, or combination of these including Si3N4.  At ¶ 0072 Bellman divulges that the coated surface 101 of the article is abraded according to the above Taber Test and the article exhibits a haze of about 5% or less.  This range overlaps that of pending Claims 23-24 of a haze equal to or less than about 0.5%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Adib as modified an article with a substrate, like glass, an optical film, and scratch-resistant film or layer as from inorganic nitride, such as Si3N4, with a surface root mean square roughness of 1.6 nm or less deposited on a substrate and also having an antifouling layer of fluorinated material like perfluoroalkylethersilane, as afore-described, where from Bellman Si3N4 is an anti-scratch layer over the optical low and high refractive index layers and a medium refractive index layer having reduced reflection and having a haze of about 5% or less motivated to have scratch resistant over a wide range of different types of scratches, abrasion resistant, and have good optical performance and exhibiting a transmittance color and/or reflectance such that the transmittance color coordinates and/or the reflectance color coordinates (measured at the coated surface) have color shift of about 2 or less or a color shift of about 0.5 or less, when viewed at an incident illumination angle in the range from about 0 to about 60º from normal incidence under an illuminant as for the article of pending Claims 1-6, 8-10, 11-16 and 18-19, 21 and 22-24.  Furthermore the combination of Bellman with Adib as modified to one skilled in the art has a reasonable expectation of success because both Bellman and Adib as modified are articles with optical layers, and an intermediate layer of metal oxide like SiO2 along with the SiO2 as Si3N4.   
Response to Arguments
Applicant’s arguments filed 05/12/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787